DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
As per claim 1, lines 10-14 recite: “a command scheduler, the command scheduler to dynamically assign a command received from a host communicatively coupled to the solid-state drive stored in a host submission queue in the solid-state drive to the plurality of die queues and the plurality of command domain queues to ensure a weighted fair share of bandwidth amongst the plurality of users of the solid-state drive” it is unclear from the context of the claim what the relationship is between the die queues and the command queues. Are the requests assigned to one or the other? Are the commands received through the Die queues and then relayed to the command queues? For examination purposes, examiner interprets the limitation as dispatching commands to die queues and then to plane queues that handle specific type of commands such as reads, writes, erase, etc.
As per claim 2-7 are dependent on claim 1 above and fail to cure the deficiencies set forth above for claim 1. Therefore, they are rejected under the same rationale.
As per claim 8, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.
As per claim 9-14 are dependent on claim 8 above and fail to cure the deficiencies set forth above for claim 8. Therefore, they are rejected under the same rationale.
As per claim 15, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.
As per claim 16-20 are dependent on claim 8 above and fail to cure the deficiencies set forth above for claim 15. Therefore, they are rejected under the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap et al. (US 2016/0162186 A1) in further view of Zhu et al. (US 2021/0271421 A1).

Regarding claim 1, Kashyap teaches a solid-state drive (¶ [0061]: solid state storage device (SSD)) comprising: 
a plurality of non-volatile memory dies (¶ [0003]: non-volatile flash memory circuits; ¶ [0062]: NAND flash is typically arranged as stacked dies within an integrated circuit package. Each die is further organized as planes, each plane containing a memory-array addressable as a set of [dies, planes, blocks, pages].); 
a plurality of die queues (Fig. 13, Die Queues 317, 311, 313, and 315) and a plurality of command domain queues to store a command for one of the plurality of non-volatile memory dies (¶ [0066]: The individual read, write and erase queues for a device can be further divided into die-based queues (D0, D1, D2); ¶ [0068]: Although FIG. 13 further breaks down the command -queues into die-based queues, an alternate implementation might have queues on a per plane basis, as shown in FIG. 14. FIG. 14 shows a command queue (say read queue) organized as individual plane queues.), each of the plurality of die queues to store commands for which resources have been allocated for one of a plurality of command types for one of a plurality of users of the solid-state drive (¶ [0003]: a non-volatile memory system that and each of the plurality of command domain queues to store commands with one of a plurality of command types for the plurality of users of the solid-state drive for which resources have been allocated (¶ [0003]: a non-and 
a command scheduler, the command scheduler to dynamically assign a command received from a host communicatively coupled to the solid-state drive stored in a host submission queue in the solid-state drive to the plurality of die queues and the plurality of command domain queues (¶[0061] a host issues commands to a NAND storage device (such as a solid state drive (SSD), memory card, or embedded flash memory); ¶ [0063]: A host computer/controller usually sees NAND Flash as a contiguous set of logical addresses, exposed via an interconnect standard like PCIE or SATA, often called the front-end of a NAND storage device. A Flash Translation Layer (FTL) translates read/write commands issued to logical addresses (LBAs) into physical address (PBAs);  Fig. 19, User Process I/O Queues; ¶ [0064]: Incoming commands from the FTL 301 for a device (device is a group of dies) are directed by the command issuer 303 to separate queues for admin (device management) 319, read 311, write 313, erase 315; Fig. 13, Command Issuer 303, Die Queues 317, 311, 313, and 315).

Kashyap does not expressly teach to ensure a weighted fair share of bandwidth amongst the plurality of users of the solid-state drive.

However, Zhu teaches to ensure a weighted fair share of bandwidth amongst the plurality of users of the solid-state drive (¶ [0012]: Memory systems generally classify memory commands received from a host system into one of a number of respective categories, such as read commands, write commands, erase commands, etc. The memory commands in each category are assigned to a queue that is specifically dedicated to commands of that particular category. For example, all read commands may be routed to one queue, all write commands may be routed to another queue, etc. Since a command from only one of the queues may be executed at a time, the memory system services the various queues according to a defined scheduling scheme…With weighted round robin scheduling, the command queues may be allocated some greater amount of bandwidth, such that a group of two or more commands may be executed each time a queue is visited.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Kashyap to utilize weighted scheduling algorithms such as weighted round robin to allocate a greater amount of bandwidth. The modification would have been motivated such that a group of two or more commands may be executed each time a queue is visited.

Regarding claim 7, Kashyap teaches wherein the non-volatile memory is Quad-Level Cell (QLC) NAND or 3D NAND (¶ [0055]: a 3D NAND).

Regarding claim 8, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, it is a method type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap and Zhu, as applied to claim 1, in further view of Sethumadhavan et al. Late-Binding: Enabling Unordered Load-Store Queues, 2007.

Regarding claim 2, Kashyap and Zhu do not specifically disclose wherein the command scheduler to use late resource binding to assign resources to commands that are ready to be scheduled to avoid resource deadlock.

	However, Sethumadhavan teaches wherein the command scheduler to use late resource binding to assign resources to commands that are ready to be scheduled to avoid resource deadlock (Abstract: allocating entries when instructions issue (“late binding”), rather than when they are dispatched; 6. Mitigating LSQ Overflows: our solutions can reduce the circumstances for deadlocks).



Regarding claim 9, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Zhu, and Sethumadhavan, as applied to claim 2, in further view of Benisty et al. (US 2018/0217951 A1).

Regarding claim 3, Kashyap, Zhu, and Sethumadhavan do not expressly teach wherein the command scheduler to synchronize fetch of a command from the host submission queue based on a credit mechanism to avoid over fetching.

However, Benisty teaches wherein the command scheduler to synchronize fetch of a command from the host submission queue based on a credit mechanism to avoid over fetching (Abstract: intelligent fetching of storage device commands from submission queues; ¶ [0127]: the arbitration manager 844 may implement a credit-based criteria, which may comprise comparing the remaining credits 847 of the IOV function 830 associated with the currently-selected submission queue 841 to one or more credit thresholds. The arbitration manager 844 .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benisty with the teachings of Kashyap, Zhu, and Sethumadhavan to utilize a credit-based arbitration system that fetches commands from submission queues based on credits. The modification would have been motivated by the desire of ensuring that requests are fetched based on available credits and interrupt if credits are below a threshold.

Regarding claim 10, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap and Zhu, as applied to claim 1, in further view of Jain et al. (US 2012/0195209 A1).

Regarding claim 4, Kashyap and Zhu do not expressly teach wherein the command scheduler to dynamically redistribute reserved bandwidth within a group of users for a first user that is unused by the first user to a second user.

	However, Jain teaches wherein the command scheduler to dynamically redistribute reserved bandwidth within a group of users for a first user that is unused by the first user to a second user (Claim 7, determining that unused bandwidth is available on the network; and dividing the unused bandwidth among the network users).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jain with the teachings of Kashyap and Zhu redistribute unused bandwidth among users. The modification would have been motivated by the desire of ensuring all users receive the required bandwidth and therefore avoid disruptions and bottlenecks.

Regarding claim 11, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap and Zhu, as applied to claims 1 and 8, in further view of Gao et al. (US PGPUB US 2021/0182190 A1).

Regarding claim 5, Kashyap and Zhu does not expressly teach further comprising: a plurality of spare commands queues, each of the plurality of spare commands queues to store a command for which resources have not be allocated to be assigned to one of the plurality of die queues.

	However, Gao teaches further comprising: a plurality of spare commands queues, each of the plurality of spare commands queues to store a command for which resources have not be allocated to be assigned to one of the plurality of die queues (¶ [0317]: Such implementation may involve, for example, allocating a number of operation queues 1514 equal to the number of memory dies 1518 in the portion of storage memory 1516 operated upon by the scheduler 1510 and scheduling system 1508, or having spare operation queues 1514 that go unused, etc.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao with the teachings of Kashyap and Zhu to have spare queues for holding unassigned commands. The modification would have been motivated by the desire of having a holdout queue when a command queue has reached its limit. 

Regarding claim 12, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap and Zhu, as applied to claims 1 and 8, in further view of Bandic et al. (US PGPUB US 2018/0173460 A1).

Regarding claim 6, Kashyap and Zhu does not expressly teach wherein a maximum number of entries in each of the plurality of command domain queues is 2, a maximum number of entries in each of the plurality of die queues is 32, and a number of non-volatile memory dies is 256.

	However, Bandic teaches wherein a maximum number of entries in each of the plurality of command domain queues is 2 (¶ [0023]: The number of commands can be stored in the device queue 102 is referred to as queue depth. The queue depth of the device queue 102 may be 256, 1024 or any suitable number of commands. (i.e., 2)), a maximum number of entries in each of the plurality of die queues is 32 (¶ [0034]: The number of rows of dies in the plurality of dies may be any suitable number, such as 16 or 32), and a number of non-volatile memory dies is 256 (¶ [0022]: In one embodiment, the plurality of dies 108 include 256 dies arranged in 16 rows with each row having 16 dies.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bandic with the teachings of Kashyap and Zhu to define structural aspects of a memory die. The modification would have been motivated by the desire of combining prior art elements according to known methods to yield predictable results.

Regarding claim 14, it is a method type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap et al. (US 2016/0162186 A1) in view of Zhu et al. (US 2021/0271421 A1), in further view of Farrell et al. (US 8,151,061 B2).

Regarding claim 15, Kashyap teaches a system comprising: 
a plurality of non-volatile memory dies (¶ [0003]: non-volatile flash memory circuits; ¶ [0062]: NAND flash is typically arranged as stacked dies within an integrated circuit package. Each die is further organized as planes, each plane containing a memory-array addressable as a set of [dies, planes, blocks, pages].);  
a plurality of die queues (Fig. 13, Die Queues 317, 311, 313, and 315)  and a plurality of command domain queues to store a command for one of the plurality of non-volatile memory dies (¶ [0066]: The individual read, write and erase queues for a device can be further divided into die-based queues (D0, D1, D2); ¶ [0068]: Although FIG. 13 further breaks down the command -queues into die-based queues, an alternate implementation might have queues on a per plane basis, as shown in FIG. 14. FIG. 14 shows a command queue (say read queue) organized as individual plane queues.), each of the plurality of die queues to store commands for which resources have been allocated for one of a plurality of command types for one of a plurality of users of a solid-state drive (¶ [0003]: a non-volatile memory system that including one or more non-volatile flash memory circuits. A series of commands each specifying a physical address is received on the non-volatile memory, the series of commands including read, write and erase commands for the specified physical addresses. The received series of commands are arranged into a plurality of queues for execution thereof, where separate queues are maintained for read commands, write commands, and erase commands; ¶ [0066]: The and each of the plurality of command domain queues to store commands with one of a plurality of command types for the plurality of users of the solid-state drive for which resources have been allocated (¶ [0003]: a non-volatile memory system that including one or more non-volatile flash memory circuits. A series of commands each specifying a physical address is received on the non-volatile memory, the series of commands including read, write and erase commands for the specified physical addresses. The received series of commands are arranged into a plurality of queues for execution thereof, where separate queues are maintained for read commands, write commands, and erase ; and 
a command scheduler, the command scheduler to dynamically assign a command received from a host communicatively coupled to the solid-state drive stored in a host submission queue in the solid-state drive to the plurality of die queues and the plurality of command domain queues (¶[0061] a host issues commands to a NAND storage device (such as a solid state drive (SSD), memory card, or embedded flash memory); ¶ [0063]: A host computer/controller usually sees NAND Flash as a contiguous set of logical addresses, exposed via an interconnect standard like PCIE or SATA, often called the front-end of a NAND storage device. A Flash Translation Layer (FTL) translates read/write commands issued to logical addresses (LBAs) into physical address (PBAs);  Fig. 19, User Process I/O Queues; ¶ [0064]: Incoming commands from the FTL 301 for a device (device is a group of dies) are directed by the command issuer 303 to separate queues for admin (device management) 319, read 311, write 313, erase 315; Fig. 13, Command Issuer 303, Die Queues 317, 311, 313, and 315).

Kashyap does not expressly teach to ensure a weighted fair share of bandwidth amongst the plurality of users of the solid-state drive; and 
a display communicatively coupled to a processor to display data stored in the non-volatile memory dies in the solid-state drive.

However, Zhu teaches to ensure a weighted fair share of bandwidth amongst the plurality of users of the solid-state drive (¶ [0012]: Memory systems generally classify memory commands received from a host system into one of a number of respective categories, such as read commands, write commands, erase commands, etc. The memory commands in each category are assigned to a queue that is specifically dedicated to commands of that particular category. For example, all read commands may be routed to one queue, all write commands may be routed to another queue, etc. Since a command from only one of the queues may be executed at a time, the memory system services the various queues according to a defined scheduling scheme…With weighted round robin scheduling, the command queues may be allocated some greater amount of bandwidth, such that a group of two or more commands may be executed each time a queue is visited.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhu with the teachings of Kashyap to utilize weighted scheduling algorithms such as weighted round robin to allocate a greater amount of bandwidth. The modification would have been motivated such that a group of two or more commands may be executed each time a queue is visited.

Kashyap and Zhu do not expressly teach a display communicatively coupled to a processor to display data stored in the non-volatile memory dies in the solid-state drive.

a display communicatively coupled to a processor to display data stored in the non-volatile memory dies in the solid-state drive (Abstract: A graphics acceleration unit (GAU) of the graphics coherency domain may generate data units from an application and the data units may comprise display data units. The GAU may annotate the display data units with an annotation value before flushing the display data units to an on-die cache. The GAU may identify modified display data units among the display data units stored in the on-die cache and issue flush commands to cause flushing of the modified display data units from the on-die cache to a main memory. The display engine of the non-coherent domain may use the modified display data units stored in the main memory to render a display on a display device.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farrell with the teachings of Kashyap and Zhu to utilize a display to render information stored on memory. The modification would have been motivated by the desire of combining prior art elements according to known methods to yield predictable results.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Zhu, and Farrell as applied to claim 15, in further view of Sethumadhavan et al. Late-Binding: Enabling Unordered Load-Store Queues, 2007.

Regarding claim 16, Kashyap, Zhu, and Farrell do not expressly teach wherein the command scheduler to use late resource binding to assign resources to commands that are ready to be scheduled to avoid resource deadlock.

	However, Sethumadhavan teaches wherein the command scheduler to use late resource binding to assign resources to commands that are ready to be scheduled to avoid resource deadlock (Abstract: allocating entries when instructions issue (“late binding”), rather than when they are dispatched; 6. Mitigating LSQ Overflows: our solutions can reduce the circumstances for deadlocks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sethumadhavan with the teachings of Kashyap, Zhu, and Farrell to utilize late resource binding to allocate resources to entries/commands when they are actually needed. The modification would have been motivated by the desire of preserving computing resources until required.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Zhu, Farrell, and Sethumadhavan, as applied to claim 16, in further view of Benisty et al. (US PGPUB US 2018/0217951 A1).

Regarding claim 17, Kashyap, Zhu, Farrell, and Sethumadhavan, do not expressly teach wherein the command scheduler to synchronize fetch of a command from the host submission queue based on a credit mechanism to avoid over fetching.

However, Benisty teaches wherein the command scheduler to synchronize fetch of a command from the host submission queue based on a credit mechanism to avoid over fetching (Abstract: intelligent fetching of storage device commands from submission queues; ¶ [0127]: the arbitration manager 844 may implement a credit-based criteria, which may comprise comparing the remaining credits 847 of the IOV function 830 associated with the currently-selected submission queue 841 to one or more credit thresholds. The arbitration manager 844 may be configured to: prevent interruption of command fetching from the currently-selected submission queue 841 while the remaining credits 847 of the associated IOV function 830 are greater than a first threshold, enable interruption when the remaining credits 847 fall below the first threshold, and/or interrupt fetching when the remaining credits 847 are exhausted (and/or fall below a second threshold).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benisty with the teachings of Kashyap, Zhu, Farrell, and Sethumadhavan to utilize a credit-based arbitration system that fetches commands from submission queues based on credits. The modification would have been motivated by the desire of ensuring that requests are fetched based on available credits and interrupt if credits are below a threshold.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Zhu, and Farrell as applied to claim 15, in further view of Jain et al. (US 2012/0195209 A1).

Regarding claim 18, Kashyap, Zhu, and Farrell, do not expressly teach wherein the command scheduler to dynamically redistribute reserved bandwidth within a group of users for a first user that is unused by the first user to a second user.

However, Jain teaches wherein the command scheduler to dynamically redistribute reserved bandwidth within a group of users for a first user that is unused by the first user to a second user (Claim 7, determining that unused bandwidth is available on the network; and dividing the unused bandwidth among the network users).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jain with the teachings of Kashyap, Zhu, and Farrell redistribute unused bandwidth among users. The modification would have been motivated by the desire of ensuring all users receive the required bandwidth and therefore avoid disruptions and bottlenecks.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Zhu, and Farrell as applied to claim 15, in further view of Gao et al. (US PGPUB US 2021/0182190 A1).

Regarding claim 19, Kashyap, Zhu, and Farrell does not teach further comprising: a plurality of spare commands queues, each of the plurality of spare commands queues to store a command for which resources have not be allocated to be assigned to one of the plurality of die queues.

	However, Gao teaches further comprising: a plurality of spare commands queues, each of the plurality of spare commands queues to store a command for which resources have not be allocated to be assigned to one of the plurality of die queues(¶ [0317]: Such implementation may involve, for example, allocating a number of operation queues 1514 equal to the number of memory dies 1518 in the portion of storage memory 1516 operated upon by the scheduler 1510 and scheduling system 1508, or having spare operation queues 1514 that go unused, etc.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gao with the teachings of Kashyap, Zhu, and Farrell to have spare queues for holding unassigned commands. The modification would have been motivated by the desire of having a holdout queue when a command queue has reached its limit. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kashyap, Zhu, and Farrell,  as applied to claim 15, in further view of Bandic et al. (US PGPUB US 2018/0173460 A1).

Regarding claim 20, Kashyap, Zhu, and Farrell do not expressly teach wherein a maximum number of entries in each of the plurality of the command domain queues is 2, a maximum number of entries in each of the plurality of die queues is 32 and a number of non-volatile memory dies is 256.

	However, Bandic teaches wherein a maximum number of entries in each of the plurality of the command domain queues is 2 (¶ [0023]: The number of commands can be stored in the device queue 102 is referred to as queue depth. The queue depth of the device queue 102 may be 256, 1024 or any suitable number of commands. (i.e., 2)), a maximum number of entries in each of the plurality of die queues is 32 (¶ [0034]: The number of rows of dies in the plurality of dies may be any suitable number, such as 16 or 32) and a number of non-volatile memory dies is 256 (¶ [0022]: In one embodiment, the plurality of dies 108 include 256 dies arranged in 16 rows with each row having 16 dies.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bandic with the teachings of Kashyap, Zhu, and Farrell to define structural aspects of a memory die. The modification would have been motivated by the desire of combining prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195